EXHIBIT 10.13

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked “[*]” in this document; they have been filed separately with the
Commission.

SECOND AMENDMENT TO THE

CHIQUITA BRANDS INTERNATIONAL, INC.

CAPITAL ACCUMULATION PLAN

THIS SECOND AMENDMENT is made this 15th day of December, 2010 by CHIQUITA BRANDS
INTERNATIONAL, INC. (the “Company”).

WITNESSETH:

WHEREAS, the Company has adopted the Chiquita Brands International, Inc. Capital
Accumulation Plan (the “Plan”);

WHEREAS, Section 15 of the Plan allows the Company to amend the Plan; and

WHEREAS, the Company desires to transfer benefit obligations under the 1997
Amended and Restated Chiquita Brands International, Inc. Deferred Compensation
Plan to the Plan.

NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as follows:

1.     A new Section 22 is added to the Plan to provide as follows:

SECTION 22

BENEFITS ATTRIBUTABLE TO THE DEFERRED COMPENSATION PLAN

Effective as of December 31, 2010 (the “Transfer Date”), a “DCP Credit Account”
will be established for each of the individuals listed in Exhibit A (the “DCP
Participants”), and the DCP Credit Account of each DCP Participant will be
comprised of one or more subaccounts corresponding to the accounts (the “DCP
Subaccounts”) maintained for the Participant under the 1997 Amended and Restated
Chiquita Brands International, Inc. Deferred Compensation Plan (the “DCP”)
immediately prior to the Transfer Date. Each DCP Participant shall become,
subject to the terms and conditions set forth in this Section, a Participant in
the Plan. All liability for the Participant’s accounts under the DCP shall be
transferred and shall become a liability under the Plan. The opening balance of
the DCP Credit Account (the “DCP Credit”) will be the aggregate of the
Participant’s account balances under the DCP immediately prior to the Transfer
Date. The opening balance in the each DCP Subaccount will be the balance in the
Participant’s corresponding account under the DCP immediately prior to the
Transfer Date. A DCP Participant is always vested one hundred percent (100%) in
his DCP Credit Account.

A.     Grandfathered Benefits. For the purpose of the effective date provisions
of Treas. Reg. §1.409A-6, the DCP Credits constitute “amounts deferred” before
December 31, 2004 (within the meaning of Section 409A) and are intended, along
with the earnings on the DCP Credits, to be grandfathered benefits not subject
to Section 409A. The crediting of the DCP Credit under the Plan is not intended
to materially enhance a benefit or right existing under the DCP as of October 3,
2004. The Plan shall be interpreted and construed in a manner that does



--------------------------------------------------------------------------------

not result in the DCP Credit becoming subject to Section 409A. Any provision of
the Plan that would cause the DCP Credits to become subject to Section 409A
shall not apply with respect to the DCP Credits.

B.     Limited Eligibility. A DCP Participant that does not otherwise qualify as
a Participant under Sections 3 and 4 shall be treated as a Participant in the
Plan only with respect to the benefits provided under this Section 22.

C.     Distribution. Notwithstanding any provision of the Plan to the contrary,
each DCP Subaccount will continue be payable in accordance with the distribution
provisions of the DCP in effect immediately prior to the Transfer Date, with
such distribution provisions applicable to each DCP Subaccount as though it were
an account under the DCP, including, without limitation, the following:

 

(i) Distribution will be made on the date or dates provided in Sections 3.10 and
12.1 of the DCP and in accordance with each DCP Participant’s deferral election
under the DCP and the administrative practices of the Company with respect to
the DCP. All payments shall be made in cash and shall be subject to applicable
federal, state, local and foreign tax withholding.

For the purpose of this Section 22, “disabled” and “disability” shall mean that
a Participant, as a result of accident or illness, is physically, mentally or
emotionally unable to perform the duties for which the Participant is employed,
and in the Administrative Committee’s opinion is likely to remain so “disabled”
for at least one year. The Administrative Committee shall make all
determinations as to whether a Participant is “disabled” and shall use such
evidence, including independent medical reports and data, as the Administrative
Committee deems necessary and desirable.

For purposes of this Section 22, “Company” means Chiquita Brands International,
Inc. and its subsidiaries and affiliates which have not adopted a separate
deferred compensation plan.

 

(ii) The Administrative Committee shall have the right to reduce the length of
an installment period to a period that provides an equal annual installment of
at least $2,000.

 

(iii) Distribution of payments with respect to a Participant’s DCP Credit
Account prior to the dates set forth above shall be made only if the
Administrative Committee, after consideration of a written application by the
Participant, determines that the Participant has sustained financial hardship.
For this purpose, a Participant shall also include a terminated Participant
receiving severance payments from the Company. Any hardship distribution shall
be withdrawn from the Participant’s DCP Credit Account starting with
contributions made under the DCP in the most recent year and continuing in
reverse chronological order.

D.     Investment of DCP Credits. DCP Credit Accounts shall be invested as
provided in Section 6(D). In the event a DCP Participant has not previously made
an Investment Election under the Plan, he shall make an Investment Election
before the date his account in the DCP is



--------------------------------------------------------------------------------

transferred to the Plan. If the Participant does not make an investment election
on or before the date the DCP Credit is transferred to the Plan, the DCP Credit
shall be invested as provided under Section 6(D)(ii).

2.     The Plan is amended by incorporating the attached Exhibit A.

IN WITNESS WHEREOF, the Company has executed this Second Amendment and otherwise
ratifies and approves the Plan in all other respects on the date and year first
above written.

 

CHIQUITA BRANDS INTERNATIONAL, INC.

By:

 

/s/ K. R. Holland

Its:   Chairman, Employee Benefits Committee   SVP, Chief People Officer



--------------------------------------------------------------------------------

EXHIBIT A

DEFERRED COMPENSATION PLAN TRANSFERS

Manuel Rodriguez

Michael Sims

[*]